This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   AEI NET LEASE INCOME & GROWTH
 3   FUND XX, Limited Partnership; GLENN
 4   FRESE, Successor Trustee of the Simcoe
 5   Trust; HIGHGROVE CONSULTING
 6   AGENCY, INC.; and JOAN KOLLER,
 7   Trustee of the Joan Koller Trust,
 8
 9          Plaintiffs-Appellees,

10 v.                                                            No. A-1-CA-36796

11 MARK A. BENSON, Trustee of the Mark
12 A. Benson Living Trust,

13          Defendant-Appellant.

14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 Nancy Jean Franchini, District Judge

16 Leslie McCarthy Apodaca
17 Albuquerque, NM.

18 for Appellees

19 Fuqua Law & Policy, PC
20 Scott Fuqua
21 Santa Fe, NM

22 for Appellant
1                           MEMORANDUM OPINION

2 VIGIL, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.


8                                        _______________________________
9                                        MICHAEL E. VIGIL, Judge


10 WE CONCUR:



11 _________________________________
12 LINDA M. VANZI, Chief Judge



13 _________________________________
14 DANIEL J. GALLEGOS, Judge




                                           2